Citation Nr: 0635978	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II, including on the basis of exposure to Agent Orange.

2.  Entitlement to service connection for ocular 
histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO), which denied the veteran entitlement to service 
connections for diabetes mellitus type II and ocular 
histoplasmosis.

In August 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the veteran's claims file shows that the veteran 
was awarded Social Security Administration (SSA) benefits 
beginning in October 2001.  Any medical records forming the 
basis for an award of SSA benefits must be added to the 
claims folder prior to resolution of the veteran's appeal.  
See 38 U.S.C.A. § 5106 (West 2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In the instant case, those records 
have not been made available.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to obtain a 
copy of the Social Security decision 
awarding disability benefits to the 
veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

2.  Following any additional development 
deemed appropriate, readjuducate the 
issues on appeal with consideration of 
the evidence obtained in response to the 
above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


